DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 46-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/23/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 38-45 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al (US 2013/0,203,403; hereinafter Cook) in view of Kim et al (KR 2020,056,821; hereinafter Kim).
Regarding claim 38, Cook disclose a repeater (figs. 4, 5) comprising:
 a first port (input port at 406 on the left hand side); 
a second port (output port at 408 on the right hand side); 
one or more amplification paths (preamplifier 402, amplifier chain 404) coupled between the first port (406) and the second port (408); and a signal detector (oscillation detector 410) configured to measure a power variance for a first-direction signal in a first set of one or more first-direction subframes (signal detector 410 measure and analyze samples over a predetermined short time frames to determine a power variance, e.g. peak to average power ratio; paras. [0063]-[0065], ; step 504, fig. 5), and wherein 
the repeater is configured to determine that an oscillation may have occurred in the first-direction signal when the power variance is low (repeater microcontroller is configured to determine oscillation may have occurred when peak to average power ratio is low or below a threshold value; paras. [0058]-[0059], [0066], [0121]; step 508, fig. 5; and wherein 
the repeater is configured to determine that an oscillation has not occurred in the first-direction signal when the power variance is high (repeater microcontroller is configured to determine oscillation has not occurred in the first direction signal when peak to average power ratio is higher than a threshold value; paras. [0059], [0066], [0067], [0120], step 510, fig. 5). Cook do not explicitly disclose a time division duplex repeater having one or more of first direction subframes.  In the same field of endeavor, Kim disclose a TDD repeater in 3GPP LTE time division duplex (TDD) standard with uplink/downlink (UL/DL) configurations are used wherein for each of the configurations, a frame comprises 10 subframes and is composed of 10ms, each subframe is composed of 1ms and is used to transmit an uplink or downlink signal, with a part of adjacent subframes belonging to UL direction and other adjacent subframes belonging to DL direction, wherein uplink (UL) direction is considered as the first direction (page 2, lines 1-25).  A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that it is obvious to apply the oscillation detection technique to a known device such as a time division duplex repeater because it is notoriously old in the art that problems with oscillation often occurs for TDD repeaters. Therefore, it is obvious to one of ordinary skill in the art to apply a known technique, i.e. Cook’s oscillation detection technique, to a known device or method, i.e. Kim’s repeater operating in TDD mode, ready for improvement to yield predictable results.
Regarding claim 39, Cook and Kim disclose the TDD repeater of claim 38, wherein the repeater is configured to mitigate the oscillation by one or more of: automatic gain reduction, or disable a first-direction transmission for the first-direction signal; or reduce a gain of the first-direction signal by a predetermined amount (if the controller determines that oscillation is occurring when the signal ratio is below a predetermined threshold or value, then the controller may reduce the gain by a certain amount until effects of oscillation is eliminated or reduced; see Cook, paras. [0073], [0061]).
Regarding claim 40, Cook and Kim disclose the TDD repeater of claim 38, wherein Cook disclose if the oscillation detector 410 detects that oscillation is occurring when the measured signal ratio is below a predetermined threshold value, then the controller may reduce the gain until effects of oscillation is eliminated or reduced
(¶s [0073], [0061]).  Cook and Kim do not explicitly disclose the oscillation in the first-direction signal is detected and mitigated when the repeater is in a first-direction mode.  However, the examiner takes official notice that the oscillation in the first-direction signal is detected and mitigated when the repeater is in a first-direction mode is well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mitigate the oscillation in the same direction that measurement of the power variance take place since that’s where the oscillation detector detects that oscillation has occurred.
Regarding claim 41, Cook and Kim disclose the TDD repeater of claim 38, wherein Cook disclose analyzing the samples over a predetermined time period to measure power variance (PAPR) wherein the sampling may occur periodically (paras. [0064]-[0065]).  Cook and Kim do not explicitly disclose the signal detector is configured to measure the power variance over multiple non-consecutive first-direction subframes. However, the examiner takes official notice that the signal detector is configured to measure the power variance over multiple non-consecutive first-direction subframes is notoriously old in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the power variance and repeat the oscillation detection also in later non-consecutive first direction subframes in order to provide a periodic and ongoing oscillation detection or avoidance as suggested by Cook.
Regarding claim 42, Cook and Kim disclose the TDD repeater of claim 38, wherein Cook disclose analyzing the samples over a predetermined time period to measure power variance (PAPR) wherein the sampling may occur continuously (paras. [0064]-[0065]).  Cook and Kim do not explicitly disclose the signal detector is configured to measure the power variance during a longest consecutive set of single-direction subframes that occur in a frame. However, the examiner takes official notice that the signal detector is configured to measure the power variance during a longest consecutive set of single-direction subframes that occur in a frame is well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to repeat the sampling for power measurement to detect oscillation during a consecutive set of single direction subframes to provide a continuous power measurement and oscillation detection as suggested by Cook.
Regarding claim 43, Cook and Kim disclose the TDD repeater of claim 38, wherein Cook disclose the repeater is further configured to: determine a maximum noise power level or maximum gain at which oscillation does not occur; store the maximum power level or the maximum gain; and transmit a next subframe in the first direction signal using the stored maximum power level or the stored maximum gain (the maximum gain G1 is determined as the gain for oscillation protection where oscillation does not occur, this determined gain G1 is stored as the maximum gain for oscillation protection, ¶ [0118]). Cook and Kim do not explicitly disclose transmit a next subframe in the first direction signal using the stored maximum power level or the stored maximum gain.  However, the examiner takes official notice that transmit a next subframe in the first direction signal using the stored maximum power level or the stored maximum gain is notoriously old in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to transmit the next subframe using the stored maximum gain of the previous subframe which was determined to be the maximum gain for oscillation protection where oscillation does not occur as is well known in repeater gain control.
Regarding claim 44, Cook and Kim disclose the TDD repeater of claim 38, wherein Cook disclose during oscillation detection, the oscillation detector 410 may sample the output of the amplifier chain 404 over a predetermined time period, e.g. the output may be sampled about 100 times over a short period of time such as 3 milliseconds, however, the different numbers of samples can vary and can be taken over different periods and when oscillation is detected, the oscillation is mitigated immediately by reducing the gain (paras. [0056], [0122]).  Cook and Kim do not explicitly disclose the oscillation is detected and mitigated within a selected time period, wherein the selected time period is: less than 1 second when the first-direction is a downlink direction, or less than 0.3 seconds when the first-direction is an uplink direction.  However, the examiner takes official notice that the oscillation is detected and mitigated within a selected time period, wherein the selected time period is: less than 1 second when the first-direction is a downlink direction, or less than 0.3 seconds when the first-direction is an uplink direction is well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to provide arbitrary time period selections without particular effect of the time periods.
	Regarding claim 45, Cook and Kim disclose the TDD repeater of claim 38, wherein the power variance for the first-direction signal can be determined from one or more of: peak-to-minimum power ratio, or peak-to-average power ratio (PAPR), or standard deviation, or peak-to-minimum power difference (peak-to-average power ratio (PAPR); paras. [0058]-[0059], [0065]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571) 272-7891. The examiner can normally be reached M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LANA N LE/Primary Examiner, Art Unit 2648